                                          Case 2:19-cv-01459-RFB-DJA Document 9 Filed 11/14/19 Page 1 of 2



                                      1   ROBERT S. LARSEN, ESQ. (SBN: 7785)
                                          rlarsen@grsm.com
                                      2   WING YAN WONG, ESQ. (SBN: 13622)
                                          wwong@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 S. 4th Street, Suite 1550
                                      4   Las Vegas, NV 89101
                                          Telephone: (702) 577-9301
                                      5   Facsimile: (702) 255-2858

                                      6   Attorneys For Defendant
                                          AMERICA FIRST CREDIT UNION
                                      7
                                                                          UNITED STATES DISTRICT COURT
                                      8
                                                                              DISTRICT OF NEVADA
                                      9
                                     10   JOHNNY SPAIGHT                                 )         CASE NO. 2:19-cv-01459-RFB-DJA
                                                                                         )
                                     11                                 Plaintiff,       )
Gordon Rees Scully Mansukhani, LLP




                                                                                         )
                                     12           vs.                                    )         STIPULATION AND ORDER TO
    300 S. 4th Street, Suite 1550




                                                                                         )         EXTEND TIME FOR AMERICA
       Las Vegas, NV 89101




                                     13   EQUIFAX INFORMATION SERVICES, LLC, a                     FIRST CREDIT UNION TO
                                          Georgia limited liability company, and AMERICA )         RESPOND TO COMPLAINT [ECF
                                     14   FIRST CREDIT UNION, a Utah federally chartered )         NO. 1]
                                          credit union.                                  )
                                                                                         )         (SECOND REQUEST)
                                     15                                                  )
                                                                        Defendant.
                                     16                                                  )

                                     17
                                                 Pursuant to Local Rules 6-1 and 7-1, Plaintiff Johnny Spaight (“Plaintiff”), and
                                     18
                                          Defendant America First Credit Union (“AFCU”), by and through their respective attorneys of
                                     19
                                          record, stipulate as follows:
                                     20
                                                                                  STIPULATION
                                     21
                                                 1.      Plaintiff filed his Complaint on August 21, 2019 [ECF No. 1].
                                     22
                                                 2.      AFCU was served with the Summons and Complaint on September 27, 2019.
                                     23
                                                 3.      AFCU previously obtained one extension to respond to the Complaint by
                                     24
                                          November 15, 2019. [ECF No. 6].
                                     25
                                                 4.      The parties are actively exploring resolution and believe an additional brief
                                     26
                                          extension of approximately two weeks could help facilitate the on-going settlement discussion.
                                     27
                                                 5.      This request for an extension is made in good faith and not for purposes of delay.
                                     28

                                                                                          -1-
                                          Case 2:19-cv-01459-RFB-DJA Document 9 Filed 11/14/19 Page 2 of 2



                                      1
                                                 6.      Therefore, the parties agree that AFCU’s response to the Complaint is now due on
                                      2
                                          or before December 2, 2019.
                                      3

                                      4
                                          DATED: November 14, 2019.                        DATED: November 14, 2019.
                                      5
                                          GORDON REES SCULLY MANSUKHANI,
                                      6   LLP

                                      7   /s/ Robert S. Larsen                                 /s/ Francis Arenas

                                      8   Robert S. Larsen, Esq.                           Francis Arenas, Esq.
                                          Nevada Bar No. 7785                              Nevada Bar No. 6557
                                      9   Wing Yan Wong, Esq.                              7500 W. Lake Mead Blvd., Suite 286
                                          Nevada Bar No. 13622                             Las Vegas, NV 89128
                                     10   300 So. 4th Street, Suite 1550                   Attorneys for Plaintiff Johnny Spaight
                                          Las Vegas, NV 89101
                                     11   Attorneys for Defendant America First Credit
Gordon Rees Scully Mansukhani, LLP




                                          Union
                                     12
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13
                                                                                     ORDER
                                     14
                                                                                      IT IS SO ORDERED.
                                     15

                                     16

                                     17                                               UNITED STATES MAGISTRATE JUDGE

                                     18                                               DATED: November 18, 2019

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                         -2-
